Title: Thomas Jefferson’s Calculations of Latitude of Poplar Forest, 6 August–10 December 1815
From: Jefferson, Thomas
To: 


          1815 observns not all carefully made. the good & satisfactory are marked with an *
          
          
            
              Aug. 30.
               °
              ′
               
               Sep. 1.
               °
              
               
               Sep. 2. *
               °
              ′
              ″
            
            
              observed altitude
              123–
              46
               
              
              122–
              21
               
              
              121–
              35–
               0
            
            
              error of instrument
               
               5
               
              
               
               5
               
              
               
               5
               
            
            
              
              123–
              41
               
              
              122–
              16
               
              
              121–
              30–
               0
            
            
              true observed altitude
               61–
              50–
              30
              
               61–61–
               88–
               0 
              
               60–
              45–
               0
            
            
              − refraction 31″ + paral. 3″
               
               
              28
              
               
               
              28
              
               
               
              29
            
            
              true altitude of ☉’s center:
               61–
              50–
               2
              
               60–61–
              40 7–
              32
              
               60–
              44–
              31
            
            
               
               90–
              
               
              
               90–
               0–
               0
              
               90–
              
              
            
            
              ☉’s true Zenith distance
               28–
               9–
              58
               
               29–28–
              2052–
              28
               
               29–
              15–
              29
            
            
              ☉’s declinn at Greenw. 
              9°–15′
               
                8–
              31–
              51 
               
                8–
              10–
               3 
              
              
              
            
            
              Pop. For. — 
                 −  5
               
               9–
              10
                 −
               4–
              55
                8–
              26–
              56
               
               4–
              56
                8–
               5–
               7
            
            
              Lat. Pop. For
               37–
              19–
              58
              
               37–37–
              46–19–
              5624
              
               37–
              21–
              36
            
            
                corrected to error instrum.
               37–
              18–
              13 
              
               37–
              17–
              39
              
               37–
              19–
              51
            
          
          
          
            
               
               
               Sep. 3 *
              
               
               Sep. 6 *
              
               
               Sep. 7. *
              
               
               Sep. 15. *
              
               
            
            
              observed altitude
              1 
              
              
              120–
              51–
               0
              
              
              118–
              36–
               0
              
              
              117–
              55–
               0
              
              
              111°–
              50–
               0
            
            
              − error of instrument
              2
              
              
               
               1–
              30
              
              
               
               1–
              30
              
              
               
               1–
              30
              
              
               
               1–
              30
            
            
              
               
              
              
              120–
              49–
              30
              
              
              118–
              34–
              30
              
              
              117–
              53–
              30
              
              
              111–
              48–
              30
            
            
              true observed altitude
              3
              
              
               60–
              24–
              45
              
              
               59–
              17–
              15
              
              
               58–
              56–
              45
              
              
               55–
              54–
              15
            
            
               − refraction + parallax
              4
              
              
               
               
              29
              
              
               
               
              29
              
              
               
               
              30
              
              
               
               
              34
            
            
              true altitude of ☉’s center
              5
              
              
               60–
              24–
              16
              
              
               59–
              16–
              46
              
              
               58–
              56–
              15
              
              
               55–
              53–
              41
            
            
            
              ☉’s declinn Greenwich
              6
                7–48– 8
              
               
                6–
              41–
              37
              
               
                6–
              19–
              13
              
               
                3–
              16–
              49
              
              
              
              
            
            
              − Pop. Forest
              7
              − 4–57
              
                7–
              43–
              11
               
               5–
               1
              
                6–
              36–
              36
               
               5–
               2
              
                6–
              14–
              11
               
               5–
               8
              
                3–
              11–
              41
            
            
              true height Equator at P.F
              8
              
              
               52–
              41–
               5
              
              
               52–
              40–
              10
              
              
               52–
              42–
               4
              
              
               52–
              42–
               0
            
            
              
               
              
              
               90
               
               
              
              
               90–
               
               
              
              
               90–
               
               
              
              
               90–
               
               
            
            
              Zenith distance of equator = Lat. P.F.
              9.
              
              
               37–
              18–
              55
              
              
               37–
              19–
              50
              
              
               37–
              17–
              56
              
              
               37–
              18–
               0
            
          

          
            
               
               Sep. 16.
              
              
               
               Sep. 24
               
               Sep. 25.
               
               Oct. 4.
               
               Nov. 13
               
            
            
               1.
               
              111°–
               3′–
               0
               
              104°–50′– 0
               
              104°– 2′– 0
               
               74°– 55′– 0
               
               69°– 37′–  0 
            
            
               2. −
              
               
               1–
              30
              
               
              
               
              
               
              
            
            
               
              
              111–
               1–
              30
            
            
               3.
              
               55–
              30–
              45
            
            
               4. − +
              
               
               
              35
            
            
               5.
              
               55–
              30–
              10
            
            
               6.
                2–
              53–
              42
              
              
               
            
            
               7.
                 −
               5–
               8
                2–
              48–
              34
            
            
               8.
              
               52–
              41–
              36
            
            
               
              
               90
               
               
            
            
               9
              
               37–
              18–
              24
            
            
               
               Nov. 14.
               69–
               4–
               0
               17.
               67–
               21
               
               23
               
               Dec. 2.
               
            
            
               
               
               
               
               
               
               67–33– 0
               
               65–42– 0
               
               64–45– 0
               
               61–27– 0
            
            
               
              
              
              
               
              
               
              
               
              
               
              
            
            
               
               Dec 10
               
               
               
               
               
               
               
               
               
               
               
            
            
               
               
               59–
              33–
               0
               
               
               
               
               
               
               
               
            
          
          
          
          1815. Aug. 6. the average of 14. satisfactory observns makes the error of the instrument 1′½     to be deducted from altitude
         